DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
 
Information Disclosure Statement
IDS(es) submitted on 6/25/2021 has been considered.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim does not disclose the limitation of “wherein the terminal is a terminal in first type of RRC inactive state, and the first type of RRC inactive state refers to a state which the terminal is in after RRC connections are suspended”.
However, examiner asserts that due to the broadness of the claim language, Kim does disclose “wherein the terminal is a terminal in first type of RRC inactive state, and the first type of RRC inactive state refers to a state which the terminal is in after RRC connections are suspended” ([0289]-[0292]: wherein the UE is operating in RRC inactive mode, having released previous connections).
	Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are still rejected as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0234941; hereinafter Kim).

Regarding claims 1, 11 and 20, Kim discloses a method for resuming a radio resource control (RRC) connection, comprising:
receiving, by a target base station, an RRC connection resume request message sent by a terminal (Fig. 3G, 3g-50 [0292]: UE sending an RRCConnectionResumeReqquest message to the new eNB); 
determining, by the target base station, a first node serving the terminal according to a user equipment (UE) identifier in the RRC connection resume request message, and obtaining UE context from the first node, wherein the UE context comprises a first UE context on a first node side and a second UE context on a second node side ([0293]: the new eNB successfully receives and identifies the resume ID and performs retrieving procedure of the UE context from the anchor gNB; [00294]-[0296], specifically the new gNB being able to determine the UE context from previous gNB and also update the UE context and apply the updated UE context at operation 3g-75); and 
sending, by the target base station, an RRC connection resume message to the terminal, so as for the terminal to resume the RRC connection (Fig. 3G, 3g-70; the new eNB transmit the RRCConectionResume message to the UE),
wherein the terminal is a terminal in first type of RRC inactive state, and the first type of RRC inactive state refers to a state which the terminal is in after RRC connections are suspended ([0289]-[0292]: wherein the UE is operating in RRC inactive mode, having released previous connections).


Regarding claims 3 and 13, Kim discloses the method according to claim 1, wherein the RRC connection resume request message carries first indication information, and the first indication information is used to indicate a cause for a network side to initiate an RRC connection resume ([0294]: reuse indicator within the resume message).  

Regarding claims 4 and 14, Kim discloses the method according to claim 1, wherein after the terminal receives a paging message sent by the first node, the target base station receives the RRC connection resume request message sent by the terminal; and wherein responsive to downlink data arriving at the second node, the second node notifies the first node to initiate paging to the terminal; responsive to the downlink data arriving at the first node, the first node initiates paging to the terminal; and the paging is used to trigger the terminal to initiate an RRC connection resume process (Fig. 3G).  

Regarding claims 5 and 15, Kim discloses the method according to claim 1, wherein responsive to uplink data arriving at the terminal, the target base station ([0292]: using uplink resources to send resume request message).  

Regarding claim 6, Kim discloses the method according to claim 1, wherein obtaining the UE context from the first node comprises: 
sending, by the target base station, a UE context request message to the first node, so that after receiving the UE context request message, the first node performs an integrity protection verification on the UE context request message, and obtains the second UE context on the second node side from the second node serving the terminal after the verification is passed ([0292]-[0294]: verify and obtain UE context); and 
receiving, by the target base station, the first UE context on the first node side and the second UE context on the second node side sent by the first node ([0292]-[0294]: verify and obtain UE context).  

Regarding claim 7 and 16, Kim discloses the method according to claim 1, further comprising: 
after the terminal resumes the RRC connection, receiving, by the target base station, an RRC connection resume complete message sent by the terminal (Fig. 3G, 3g-75 resume complete message).  

Regarding claims 8 and 17, Kim discloses the method according to claim 1, wherein the first node is a master node in a dual connection network or a multi-connection network, and the second node is a secondary node in the dual connection (Fig. 1C depicting dual network of WLAN and WAN).  

Regarding claims 9 and 18, Kim discloses the method according to claim 7, wherein the RRC connection resume complete message comprises secondary cell group (SCG) configuration information or indication information of SCG configuration ([0298]: may include a list of cell IDs of paging areas).  

Regarding claims 10 and 19, Kim discloses the method according to claim 9, further comprising: sending, by the target base station, an S-KgNB to a secondary network node corresponding to the target base station ([0289], [0294]: use of security key).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644